593 So. 2d 1202 (1992)
Walter KNIGHT, Appellant,
v.
STATE of Florida, Appellee.
Nos. 90-02161, 90-03576.
District Court of Appeal of Florida, Second District.
February 21, 1992.
James Marion Moorman, Public Defender, Bartow, and Deborah K. Brueckheimer, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Marc E. Brandes, Asst. Atty. Gen., Miami, and Sue R. Henderson, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Walter Knight raises three sentencing issues in this appeal. Only one has merit. We strike the condition of probation imposed by the trial court that Knight show respect to officers connected with the criminal justice system. We conclude that condition is too vague to inform Knight of what conduct is acceptable or unacceptable. Further, because that condition of probation had not been orally pronounced by the trial court, it is not properly a part of the sentence. See Muro v. State, 589 So. 2d 1048 (Fla. 2d DCA 1991).
SCHOONOVER, C.J., and FRANK and PARKER, JJ., concur.